DETAILED ACTION
This action is responsive to the amendment filed 3/29/21.
Claims 1-24 and 26-32 are finally rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-24 and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Boll et al. (US 2019/0133673) in view of Cosman et al. (US 20170050038, “Cosman”).
Regarding claim 1, Boll teaches a system for treating an area of a patient (Par. 4, ‘Systems and methods utilizing RF energy to treat a patient's skin (e.g., dermis and hypodermis) or other target tissue at a depth below a tissue surface with RF energy are described herein.’) comprising a plurality of subareas with energy (Fig. 1a and par. 47, ‘FIG. 1A schematically shows an exemplary system for providing RF treatment of various target regions of a patient's body in accordance with various aspects of the present teachings.’), the system comprising: one or more energy sources (Par. 19, ‘In some aspects, the source of RF energy can comprise two or more individually-controllable RF energy sources’; Fig. 1a, RF generators 135, 136), wherein each energy source is configured to independently provide radiofrequency energy (Par. 19, ‘individually controllable RF energy sources’); a plurality of energy applicators (Figs. 1a-b, applicators 130a-d), numbering more than the number of energy sources (Fig. 1a, shows two energy sources 135 and 136 and at least four energy applicators 130a-d, further each of these applicators can have multiple electrodes), wherein each energy applicator is aligned with a different subarea (Fig. 1a, applicators 130a-d are aligned with different subareas) and is configured to apply energy to the subarea when provided with energy from the one or more energy sources (Par. 19, ‘the system can comprise two or more treatment applicators each associated with one of the RF energy sources, wherein current amongst each of the two or more treatment applicators can be shared such that the two or more applicators can be disposed on two or more distinct treatment regions of the body of the subject and each of the two or more applicators can be configured to deliver a suitable amount of RF energy to each of the distinct treatment regions.’); a controller (Fig. 7c, controllers 780/790) configured to energize each energy 
While Boll teaches that individual electrodes of each applicator can be individually switched in a sequentially, pulsed manner in order to maintain the target tissue within the treatment temperature range (Pars. 151-153), Boll fails to teach a switching circuit that sequentially provides energy to the plurality of applicators during the first and second phases, wherein when energy is being applied to one applicator, 
Regarding the switching aspect, Cosman teaches an analogous system for treating an area of a patient comprising a plurality of subareas with energy (Par. 13, ‘The present invention relates generally to the applications of RF to multiple electrodes positioned in tissue of the living body.’), the system comprising: one or more energy sources (Fig. 3, high frequency generator 100), wherein each energy source is configured to independently provide radiofrequency energy (par. 13, ‘RF generator’); a plurality of energy applicators (Fig. 3, electrodes 145-147), numbering more than the number of energy sources (Fig. 3, shows three electrodes 145-147 for one RF generator 100), wherein each energy applicator is aligned with a different subarea and is configured to apply energy to the subarea when provided with energy from the one or more energy sources (Fig. 2 and par. 45, ‘The electrodes are connected to the system, and they are in contact to the patient's body B.’; therefore, the different subareas can be considered the subareas of the body which directly surround the different electrodes); and a switching circuit configured to energize each energy applicator in the plurality of energy applicators with energy provided from the one or more energy sources using a predetermined pattern of energization (Fig. 3 and par. 45, ‘For example, in FIG. 3, there are three electrodes 145, 146, and 147 that have cable connections 142, 142, and 143, 
Therefore, in view of Cosman, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to modify Boll by providing energy to different energy applicators in a sequential manner, as taught by Cosman, so as to not overload the power source, as taught by Cosman. 
Regarding the energy duration aspect, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to optimize the energy application duration to be at least two seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding the tissue temperature drop aspect, the examiner maintains that it would have been obvious to one of ordinary skill in the art at the time that the invention 
Regarding claim 26, Boll, as modified, teaches a method for treating an area of a patient (Par. 4, ‘Systems and methods utilizing RF energy to treat a patient's skin (e.g., dermis and hypodermis) or other target tissue at a depth below a tissue surface with RF energy are described herein.’) comprising a plurality of subareas with energy (Fig. 1a and par. 47, ‘FIG. 1A schematically shows an exemplary system for providing RF treatment of various target regions of a patient's body in accordance with various aspects of the present teachings.’), the method comprising: energizing each energy applicator in a plurality of energy applicators with energy (Figs. 1a-b, applicators 130a-d and par. 19) provided from one or more energy sources (Par. 19, ‘In some aspects, the source of RF energy can comprise two or more individually-controllable RF energy sources’; Fig. 1a, RF generators 135, 136), wherein: the plurality of energy applicators numbers more than the number of energy sources (Fig. 1a, shows two energy sources 135 and 136 and at least four energy applicators 130a-d, further each of these applicators can have multiple electrodes); each energy applicator is aligned with a different subarea (Fig. 1a, applicators 130a-d are aligned with different subareas) and is configured to apply energy to the subarea when provided with energy from the one or more energy sources (Par. 19, ‘the system can comprise two or more treatment applicators each associated with one of the RF energy sources, wherein current amongst each of the two or more treatment applicators can be shared such that the two 
Regarding claims 31-32, Boll, as modified, further teaches wherein the energy sources sequentially and repeatedly provide energy to the plurality of applicators during the first time period, and wherein when energy is being applied to one applicator, one or more other applicators are not being supplied with energy  (Boll has previously been modified in view of Cosman to sequentially provide energy to each applicator, one at a time) and wherein the predetermined pattern of energization is arranged so that the temperature of fat tissue in a subarea aligned with the one or more other applicators does not fall more than 2 degrees Celsius during any time in the first time period when energy is not being applied to the applicator aligned therewith (Boll has previously been modified to optimize this result effective parameter).
Regarding claims 2-3, Boll, as modified, does not specifically teach wherein the temperature of fat tissue in a subarea does not fall more than 1/.5 degree Celsius during anytime in the first time period when energy is not being applied to the applicator aligned therewith.
The examiner maintains, however, that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen a range of less than 1/.5 degrees Celsius as an ideal range for maintaining the temperature of the target tissue, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 4-9, Boll, as modified, fails to teach wherein during the first time period, the time between consecutive applications of energy to each energy applicator is less than 180 seconds; wherein during the first time period, the time between consecutive applications of energy to each energy applicator is less than 120 seconds; wherein during the first time period, the time between consecutive applications of energy to each energy applicator is less than 60 seconds; wherein during the second time period, the time between consecutive applications of energy to each energy applicator is less than 60 seconds; wherein during the second time period, the time between consecutive applications of each energy applicator is less than 45 seconds; and wherein during the second time period, the time between consecutive applications of each energy applicator is less than 30 seconds.
The examiner maintains, however, that it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to optimize the time period 
Regarding claims 10 and 27, Boll, as modified, further teaches wherein the plurality of applicators are grouped into 3 pairs of applicators (Par. 255, ‘In the case of six applicators, for example, a RF signal of phase angle 0 could be applied to two applicators, a different RF signal of phase angle 120 degrees could be applied to two other applicators, and a different RF signal of phase angle 240 degrees could be applied to the remaining two applicators’), the treatment area of the patient comprises 6 subareas, each of 6 energy applicators is applied to each of the 6 subareas (Par. 255, the different subareas can be considered each of the subareas surrounding the 6 energy applicators), the first phase comprises repeatedly and sequentially applying energy to each pair of applicators (Par. 111, ‘On the other hand, using and activating only the electrodes of the electrode arrays on the two applicators 130a and 130b would be a bipolar configuration’; Boll has previously been modified in view Cosman to provide energy to the different applicators sequentially; see Cosman, par. 13, ‘the controllers and switches are made dependent so that the signal output of the generator is only connected to bipolar pairs of the multiple electrodes at separate times, that is, non-simultaneously’), and the second phase comprises repeatedly and sequentially applying energy to each pair of applicators (See Cosman, par. 13, ‘the controllers and switches are made dependent so that the signal output of the generator is only connected to bipolar pairs of the multiple electrodes at separate times, that is, non-simultaneously’).
Regarding claim 11 and 28, Boll, as modified, further teaches wherein a first energy source is applied to the first of each pair of applicators; a second energy source is applied to the second of each pair of applicators; and the first energy source is between 170 degrees and 190 degrees out of phase with the second energy source (Par. 254, ‘Other exemplary configurations would include an even number of applicators (e.g., two or four treatment applicators) and where the phase angles of the RF power signal to each applicator are 180 degrees out of phase.’).
Regarding claim 12, Boll, as modified, further teaches wherein the first energy source is 180 degrees out of phase with the second energy source (Par. 254, ‘Other exemplary configurations would include an even number of applicators (e.g., two or four treatment applicators) and where the phase angles of the RF power signal to each applicator are 180 degrees out of phase.’).
Regarding claim 13, Boll, as modified further teaches wherein one energy applicator of the pair of energy applicators is electrically connected as the current return path of the other energy applicator of the pair of energy applicators (Par. 95 and fig. 1a, return electrode 130e).
Regarding claim 15, Boll, as modified, fails to teach wherein the first time period is between 20 and 225 seconds.
The examiner maintains, however, that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the time period of the ramp up temperature phase to within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, 
Regarding claim 16, Boll, as modified, further teaches wherein the second time period is between 9 minutes and 15 minutes (Par 153, ‘for an exposure time ranging from about 5 minutes to about 35 minutes’).
Regarding claim 17, Boll, as modified, further teaches wherein the frequency of the energy sources is between 200 kHz and 10 MHz (Par. 94, ‘through the application of RF energy (e.g., 500 kHz, 1 Mhz, or other) delivered to the surface of the patient's tissue’).
Regarding claim 18, Boll, as modified, further teaches wherein the frequency of the energy sources is between 1 MHz and 6.5 MHz (Par. 94, ‘through the application of RF energy (e.g., 500 kHz, 1 Mhz, or other) delivered to the surface of the patient's tissue’).
Regarding claim 19, Boll, as modified, further teaches wherein the frequency of the energy sources is between 1 MHz and 3 MHz (Par. 94, ‘through the application of RF energy (e.g., 500 kHz, 1 Mhz, or other) delivered to the surface of the patient's tissue’).
Regarding claim 20, Boll, as modified, fails to teach that the frequency is 2 MHz.
The examiner maintains, however, that it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to optimize the RF energy frequency to be 2 MHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 21, Boll, as modified, further teaches wherein the fat treatment temperature is between 43 degrees Celsius and 47 degrees Celsius (Par. 241, ‘That is, the target tissue can be raised to the therapeutic temperature range (e.g., 42-47 °C.) during an initial heating or build phase in which the RF power (or duty cycle) is increased, after which the RF power (or its duty cycle) can be reduced to maintain the target tissue in the desired therapeutic temperature range (e.g., at its plateau of about 45 °C.)’).
Regarding claim 22, Boll, as modified, further teaches wherein the second time period is between 6 minutes and 25 minutes (Par 153, ‘for an exposure time ranging from about 5 minutes to about 35 minutes’).
Regarding claim 23, Boll, as modified, further teaches wherein the second time period is between 8 minutes and 20 minutes (Par 153, ‘for an exposure time ranging from about 5 minutes to about 35 minutes’).
Regarding claim 24, Boll, as modified, further teaches wherein each subarea has a surface area between 20 square cm and 80 square cm (Par. 164, ‘In one embodiment, the surface area covered by a given complementary applicator or side piece applicator ranges from about 50 cm 2 to about 100 cm2.’). 
Regarding claim 29, Boll, as modified, further teaches wherein the frequency of the energy sources is between 1 MHz and 3 MHz (Par. 94, ‘through the application of RF energy (e.g., 500 kHz, 1 Mhz, or other) delivered to the surface of the patient's tissue’).
Regarding claim 30, Boll, as modified, further teaches wherein the fat treatment temperature is between 43 degrees Celsius and 47 degrees Celsius (Par. 241, ‘That is, .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Boll in view of Cosman, as applied to claims 1-13, 15-24 and 26-32, above, and further in view of Azar (US 2019/0001145).
Regarding claim 14, Boll as modified fails to teach wherein the energy applicators in each pair of energy applicators are not adjacent to each other.
Azar teaches an analogous RF device (Par. 12, ‘even after the electrodes pass energy, such as RF energy, through the electrodes’)  which comprises a plurality of energy applicators (Fig. 5a, electrodes 504) wherein energy applicators in each pair of energy applicators are not adjacent to each other (Fig. 5B and par. 47, ‘When adjacent pairs of electrodes are activated, the pairs result in treatment at a depth illustrated by reference numeral 508, the depth of hair follicles to be treated/destroyed. However, when more distance exists between activated electrodes, the depth of treatment may be, as shown in connection with the reference numeral 509, in the area of fat cells to be reduced/destroyed’).
Therefore, in view of Azar, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to activate non-adjacent applicator pairs in order to control the depth of energy deposition within the tissue, as taught by Azar. 

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 3/29/21, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cosman.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794